Citation Nr: 0302902	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  02-04 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Procedural history

The veteran had active service from October 1944 to January 
1946. 

The RO received the veteran's claim for service connection 
for a bilateral eye disorder (claimed as glaucoma) in April 
2000.  In a June 2001 rating decision, the RO denied the 
claim.  The veteran disagreed with the June 2001 rating 
decision and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in April 2002.  


FINDINGS OF FACT

1.  The veteran engaged in combat during a period of war.

2.  Competent medical evidence does not reveal that the 
veteran's claimed bilateral glaucoma is causally related to 
any incident of his military service.


CONCLUSION OF LAW

Bilateral glaucoma was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a bilateral eye disorder, claimed as glaucoma.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West Supp. 2002)].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In August 2000, the RO sent the veteran a letter, which 
referred to the concept of a well-grounded claim, later 
eliminated by the VCAA, but which notified the veteran of the 
kind of evidence necessary to substantiate his claim, and 
which described the evidence the veteran was responsible to 
submit, and that which the RO would obtain for him.  

In September 2000, the RO informed the veteran that his 
service medical records were missing and could not be 
obtained.  In December 2000, the RO notified the veteran that 
he could submit additional evidence, or that he could 
complete enclosed release forms and the RO would obtain such 
evidence for him.  

Crucially, in December 2001, the RO sent the veteran a letter 
which set forth in detail the requirements of the VCAA, 
including the responsibilities of the VA and the veteran with 
respect to obtaining evidence.  The veteran was specifically 
informed of the evidence still needed to substantiate the 
claim, of the evidence he was responsible to submit, of the 
evidence the RO would obtain, and that the RO would assist 
him in obtaining evidence if he provided the proper 
information and release forms.

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claim, by the June 2001 
rating decision, by the April 2002 statement of the case 
(SOC), and by the May 2002 supplemental statement of the case 
(SSOC).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159,   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran identified VA treatment records 
and the RO requested and obtained those records.  In December 
2000, in response to a letter from the RO, the veteran 
identified treatment from Dr. R.S. from 1956 to 1966, and 
from Dr. M., from 1946 to 1955, but stated that they were now 
deceased and no records were available.  The veteran also 
identified records from his present physician, Dr. J.C.N.  
The RO requested and obtained those records in April 2000.  
There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained.  In 
May 2001, the RO contacted the veteran by telephone, and he 
indicated that he had no other medical records to submit.

Efforts were made by the RO to obtain the veteran's service 
medical records, and certification of their unavailability 
was received by the National Personnel Records Center.  In 
light of the absence of service medical records, the Board 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) [the BVA has 
a heightened duty in a case where the service medical records 
are presumed destroyed].  As will be explained in more detail 
below, the Board finds that the absence of the veteran's 
service medical records is not material to his claim.

The veteran has specifically requested an independent medical 
examiner's opinion on the issue of whether his current 
bilateral glaucoma is related to an injury in service.  The 
Board may obtain an advisory medical opinion from an 
independent medical expert when, in its opinion, a medical 
opinion is warranted by the medical complexity or controversy 
involved in the appeal. 38 U.S.C.A. § 7109 (West 1991); 38 
C.F.R. § 20.901(d) (2002).  The necessity of obtaining such 
an opinion is left to the discretion of the Board.  See 
Bielby v. Brown, 7 Vet. App. 260, 269 (1994).
In this case, the Board finds that there is no issue of such 
medical complexity or controversy as would warrant an 
independent medical opinion.  In this regard, the Board notes 
that, although many of the veteran's historical records are 
missing, there is no lack of recent medical evidence.  Recent 
medical records have provided no indication that the 
veteran's glaucoma, which was first identified many years 
after service, is related to any incident of his military 
service.  

The Board has given thought to whether a VA examination is 
necessary under the circumstances presented in this case.  
After reviewing the claims folder, the Board has concluded 
that there is sufficient medical evidence already of record, 
and that a VA examination is not necessary.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his April 2002 VA Form 9 
that he did not want a BVA hearing, and he never requested a 
hearing before the RO.  The veteran's representative has 
submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West Supp. 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 
3.303(a) (2002); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(d) (2002).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") rendered a decision that 
further clarified the law and VA regulations pertaining to 
the use of lay statements in cases involving combat veterans.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court in Caluza 
emphasized that 38 U.S.C.A. § 1154(b) "relaxes the 
evidentiary requirements for adjudication of certain combat-
related VA-disability-compensation claims" by allowing lay or 
other evidence to prove incurrence of a condition by combat.  
Caluza, 7 Vet. App. at 507.

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. 
West, No. 98-772 (U.S. Vet. App. Sep. 20, 1999), the Court 
affirmed that the 38 U.S.C.A § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

Determining whether evidence establishes that a veteran 
engaged in combat with the enemy requires evaluation of all 
pertinent evidence in each case, and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  There is no statutory or regulatory limitation on 
the types of evidence that may be used in any case to support 
a finding that a veteran engaged in combat with the enemy.  
Accordingly, any evidence which is probative of that fact may 
be used by a veteran to support an assertion that the veteran 
engaged in combat with the enemy, and VA must consider any 
such evidence in connection with all other pertinent evidence 
of record.  Id.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Analysis 

The veteran is seeking entitlement to service connection for 
a bilateral eye disability, claimed as glaucoma.  The 
veteran's contentions have been somewhat inconsistent.  In a 
December 2000 statement, he contended that he was diagnosed a 
having acute glaucoma in service after losing is vision in a 
snowstorm during the Battle of the Bulge.  In an April 2002 
statement, he indicated that he had injured his eyes while 
using dynamite to construct foxholes during the Battle of the 
Bulge.

At the outset of its discussion, the Board again notes that 
the veteran's service medical records are not on file and are 
apparently lost. The Board recognizes that the veteran's 
service medical records are missing from the claims file, and 
as such the Board has a heightened duty to explain its 
findings and conclusions and to carefully consider the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  Case law does not, however, lower the legal standard 
for proving a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all the evidence that may be favorable to the 
veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that a bilateral eye disability was not incurred 
in service or aggravated thereby.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), the veteran clearly has 
a current bilateral eye disability.  The veteran has been 
diagnosed with glaucoma in the left eye, and with enucleation 
of the right eye in 1967 as a result of glaucoma.  Element 
(1) is not at issue.

Concerning Hickson element (2), in service disease or injury, 
the Board observes in passing that although a March 1990 
medical report from Dr. J.C.N. indicates that the veteran's 
right eye was lost in 1927, due to a sledding accident, the 
Board notes that other evidence, including an April 1990 
report, also from Dr. J.C.N., indicates that the right eye 
was enucleated in 1967, and that the 1927 sledding accident 
resulted only in injury and partial loss of function.  The 
veteran very cogently points out that he never would have 
been accepted into service if he was missing an eye.
Accordingly, the Board believes that the statutory 
presumption of soundness is for application and concludes 
that the veteran's eyes were in sound condition upon 
enlistment.  See 38 U.S.C.A. § 1111.

With respect to element (2), as noted above the veteran's 
service medical records are missing and are believed to have 
been destroyed.  In any event, the loss of the veteran's 
service medical records does not prejudice his claim, with 
respect to the matter of in-service incurrence.  The 
veteran's official records show that he served in Europe 
during the Second World War and that he was in receipt of the 
Combat Infantryman's Badge.  The Board finds that this 
evidence supports his contention that he served in combat 
during a period of war.  Therefore, his statements regarding 
an incident of being in close proximity to dynamite 
explosions during the Battle of the Bulge is presumed 
accurate in the absence of evidence to the contrary.  
Therefore, despite the lack of records showing that the 
veteran was injured while in the service, Hickson element (2) 
is satisfied by operation of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d).  

However, as stated above, section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.  Gregory at 567; Caluza 
at 507.  Thus, to warrant service connection, evidence that 
the veteran's current bilateral eye disability is medically 
related to the in-service incident is still required.

Although the veteran has a current bilateral eye disability, 
and the Board will presume an eye injury (whether due to 
inclement weather or a dynamite explosion) in combat, there 
is no indication from the competent medical evidence of 
record that any in-service incident is in any way related to 
his currently diagnosed glaucoma.  

The veteran contends that following the dynamite explosion 
(or losing his vision "in a heavy snowstorm"), he was sent to 
a hospital and diagnosed with acute glaucoma as a result of 
such incident.  However, his contention that he was diagnosed 
with acute glaucoma in service fails for two reasons.  First, 
it is now well-established that as a layperson, the veteran's 
account of what a physician purportedly said, filtered as it 
is through a layman's sensibilities, is not competent medical 
evidence. 
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Second, 
even if it could be accepted that there was a diagnosis of 
acute glaucoma in service (and the Board cannot accept this), 
a diagnosis of an acute condition in service would not of 
itself serve to establish the onset of chronic condition 
diagnosed many years after service, without such additional 
evidence as continuity of symptomatology following service or 
medical nexus evidence.  See 38 C.F.R. § 3.303(b) (2002).  

Post service records indicate that the veteran did not have 
glaucoma in the left eye until over 50 years after 
separation.  The evidence of record shows that there was no 
diagnosis of glaucoma until June 2001.  In fact, in April 
1999, the veteran was specifically noted to have no evidence 
of glaucoma in the left eye, and an April 1998 report showed 
the left eye to be stable without evidence of significant 
ophthalmic disease or pathology.  In fact, the veteran's 
statement in December 2000 that his right eye was removed in 
1967 "to keep the glaucoma from spreading to the left eye" 
indicates that even he does not contend that chronic glaucoma 
existed in his left eye at that time.  
 
With respect to the veteran's right eye, he contends that it 
was removed in the 1960's purportedly to prevent "glaucoma 
from spreading".  However, there are no contemporaneous 
medical records which verify this and there is a March 1990 
physician's report which refers to a childhood sledding 
accident.  Much of the post-service evidence identified by 
the veteran is missing due to the fact that his treating 
physicians are now deceased and their records destroyed.  As 
noted above, the Board does not accept as probative medical 
evidence a lay person's report as to matters such as 
diagnosis.  See Robinette, supra.  In any event, even 
accepting the veteran's report at face value, this would 
indicate the presence of glaucoma two decades after service. 

While this evidence does not in itself rule out a medical 
nexus, it does provide persuasive evidence that there was no 
in-service diagnosis or notation of chronic glaucoma in the 
left eye, and the extended period before diagnosis further 
indicates that there was no continuity of symptomatology 
following service.  38 C.F.R. § 3.303(b) (2002).  

The Board has reviewed the medical evidence of record and can 
identify no medical evidence or competent medical opinion 
that relates the onset of glaucoma in either eye to any 
incident of the veteran's military service.  The evidence 
includes treatment reports from the veteran's private 
physician, Dr. J.C.N. from March 1990 to April 2002, as well 
as VA outpatient treatment records.  

The Board notes that there is no medical opinion attributing 
glaucoma to the veteran's service.  On the contrary, an 
August 1991 record of Dr. J.C.N. indicates that glaucoma of 
the right eye is attributable to the 1927 sledding accident.  

The primary evidence in support of the veteran's claim that 
an in-service injury caused incurrence of bilateral glaucoma 
comes from his own contentions.  However, it is now well 
established that although he is competent to report on his 
symptoms, as a layperson without medical training the veteran 
is not competent to relate those symptoms to a particular 
diagnosis or specific etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

In the absence of competent medical nexus evidence, Hickson 
element (3) fails and the claim must be denied.  The Board 
observes in passing, with respect to the fact that injury in 
service is presumed because of 38 U.S.C.A. § 1154(b), the 
Court has held that 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service. A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).   

In summary, the evidence shows that the veteran has a 
bilateral eye disability, that he is presumed to have been 
injured in service, but that there is no competent medical 
evidence of record showing a relationship between any 
incident of service and any current left eye disability.  
Thus, although Hickson elements (1) and (2) are satisfied, 
element (3) is not.

For the reasons stated, the Board concludes that a 
preponderance of the evidence is against a finding that the 
veteran's current bilateral eye disability had its onset in 
service or was aggravated thereby.  The benefit sought on 
appeal is accordingly denied.


ORDER

Service connection for a bilateral eye disorder is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

